DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are pending and under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more. Each of independent claims 1, 10, and 20 recites a step to
determine one or more subcutaneous tissue impedance measurements, which is a mental process. This judicial exception is not integrated into a practical application because the generically recited computer elements (ie. a storage device, a processing circuitry), determining values, and identifying health events do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are to receiving data, processing data, and determine a health event, which are all well-understood, routine, and conventional computer functions. See MPEP § 2106.05(d).
MPEP 2106(III) outlines steps for determining whether a claim is directed to statutory subject
matter. The stepwise analysis for the instant claim is provided here.
Step 1 – Statutory categories
Claim 1 is directed to a system (i.e. machine) and thus meets the step 1 requirements.
Claim 10 is directed to a method and thus meets the step 1 requirements.
Claim 20 is directed to a tangible non-transitory computer-readable medium (i.e. a product), and
thus, meets the step 1 requirements.
Step 2A – Prong 1 – Judicial exception (j.e.)
Regarding claims 1, 10, and 20, the following step is an abstract idea:
	“determine, from the probability model, a probability score indicating a likelihood that the patient (a) is experiencing an adverse health event or (b) is likely to experience the adverse health event within a predetermined amount of time”, which is a mental process when given its broadest reasonable interpretation. As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes
observations, evaluations, judgements, and opinions. In this case, a human could get a probability score from a model and determine if a patient is experiencing an adverse health event.
Step 2A – Prong 2 – additional elements to integrate j.e. into a practical application
Regarding claims 1, 10, and 20, the abstract idea is not integrated into a practical application.
The following claim elements do not add any meaningful limitation to the abstract idea:
- “an implantable medical device”, “a storage device”, and “a processing circuitry” are recited at a high level of generality and are generic computer components amounting to insignificant extra-solution activity in that they are merely objects on which the functional limitations operate [MPEP 2106.05(b)].
- “probability model” is merely performing repetitive calculations amounting to insignificant extra-solution activity [MPEP 2106.05(d)];
- “tissue impedance measurements” and “probability score” are data that is necessary to implement the abstract idea on a computer [MPEP 2106.05(g)];
- “electrodes” are routine means for collecting tissue impedance information/data;
- “tangible non-transitory computer-readable medium” is routine means for implementing the abstract idea on a computer.
	Step 2B – significantly more/inventive concept
The additional elements of claims 1, 10, and 20, when considered separately and in combination, do not add significantly more (ie. an inventive concept) to the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the implantable medical device, processing circuitry, and storage devices, along with their associated functions, are recited at a high level of generality and simply amount to implementing the abstract idea on a computer. The additional elements are insignificant extra-solution activity and do not amount to more than what is well- understood, routine, and conventional.
Dependent claims 2-9 and 11-19 do not integrate the abstract idea into a practical application
and do not add significantly more to the abstract idea of claim 1 and 10. The dependent claim limitations are directed to the type of data (claims 2-4, 11, and 13-14) and to processing user input (claims 5-9, 12, and 15-19), which are insignificant extra-solution activity and do not amount to more than what is well-understood, routine, and conventional.
In summary, claims 1-20 are directed to an abstract idea without significantly more and, therefore, are patent ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 10-12, 14-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qi et al. (US 20150157273)(Hereinafter 273).
Regarding claim 1, 273 teaches a system for monitoring health events, the system comprising: 
an implantable medical device (IMD) (¶ 0025 line 1 “The IMD 110”) comprising a plurality of electrodes (¶0025 line 9 “defibrillation electrode from the lead 108B”) and configured for subcutaneous implantation in a patient, wherein the IMD is configured to determine one or more subcutaneous tissue impedance measurements via the electrodes (¶ 0025 lines 17-203 “The impedance can be sensed in a bipolar configuration in which the same pair of electrodes can be used for injecting current and sensing voltage,”); and 
processing circuitry coupled to the one or more storage devices (¶0054 lines 5-6 “processor-executable instructions stored in a memory.”), and configured to: 
determine a respective one or more values for each of a plurality of physiological parameters, the plurality of physiological parameters including one or more subcutaneous tissue impedance parameters determined from the one or more subcutaneous tissue impedance measurements (¶0033 lines 3-13 “an ensemble of predictors 220,… to receive one or more physiological signals that can be indicative or correlative of progression…physiological signal can include one or more electrograms sensed from the electrodes on one or more of the leads 108A-C…intrathoracic impedance, intracardiac impedance”); 
identify a diagnostic state for each of the physiological parameters based on the respective values, the diagnostic states defining a plurality of evidence nodes for a probability model (¶0033 line 7-8 “physiological signals that can be indicative or correlative of progression of a patient's HF status, such as worsening of HF.” and Fig. 4 (420A, 421)); and 
determine, from the probability model, a probability score indicating a likelihood that the patient (a) is experiencing an adverse health event or (b) is likely to experience the adverse health event within a predetermined amount of time (¶0039 lines 3-4 “The report can include the CRI with corresponding timeframe within which the risk is predicted.” and ¶ 0061 lines 7-8 “the prediction fusion circuit 230 can compute the CRI using decision fusion or probability fusion.”). Therefore, claim 1 is anticipated over Qi et al..
Regarding claim 2, 273 teaches the determined values of the physiological parameters correspond to a preceding timeframe relative to when the probability score is determined (¶0039 lines 3-4 “The report can include the CRI with corresponding timeframe within which the risk is predicted.”). Therefore, claim 2 is anticipated over Qi et al..
Regarding claim 3, 273 teaches the physiological parameters include values corresponding to at least one of: heart rate variability (HRV), night heart rate (NHR), patient activity (ACT), atrial fibrillation (AF), R-wave amplitude, heart sounds, or ventricular rate (¶0033 lines 11-20 “Examples of such a physiological signal can include…heart rate, heart rate variability, arrhythmia information, intrathoracic impedance, intracardiac impedance, arterial pressure, pulmonary artery pressure, left atrial pressure, RV pressure, LV coronary pressure, coronary blood temperature, blood oxygen saturation, one or more heart sounds, physiologic response to activity, apnea hypopnea index, one or more respiration signals such as a respiration rate signal or a tidal volume signal.”). Therefore, claim 3 is anticipated over Qi et al..
Regarding claim 4, 273 teaches the processing circuitry is configured to: 
identify, from the respective one or more values for each physiological parameter, a plurality of physiological parameter features that encode amplitude, out-of-normal range values, and temporal changes (¶0050 lines 11-15 “Examples of the signal features used for detecting or predicting peripheral congestion can include one or any combination of respiratory rate during exertion, activity, body weight, S1 heart sound amplitude, systolic time interval, or blood pressure.”); and 
identify the evidence nodes based at least in part on the plurality of physiological parameter features (¶0062 lines 12-15 “A node of the decision tree model can represent a specified physiologic signal feature, such as a temporal or amplitude measurement from an electrogram”). Therefore, claim 4 is anticipated by Qi et al..
Regarding claim 5, 273 teaches the probability model is a Bayesian Network comprising at least two child nodes and a parent node (¶0065 line 12 “a Bayesian network” and fig.4 (420A)). Therefore, claim 5 is anticipated by Qi et al..
Regarding claim 8, 273 teaches the processing circuitry is further configured to: 
compare the probability score to at least one risk threshold (¶0062 lines 18-20 “signal feature at the node meeting a specified criterion, such as exceeding or falling below a threshold value.”); and 
determine one of a plurality of discrete risk categorizations based on the comparison (¶0078 lines 7-9 “The DCM can then be used in predicting an aspect or a pathophysiologic manifestation of an impending worsening of HF.”). Therefore, claim 8 is anticipated by Qi et al..
Regarding claim 10, 273 teaches 
determine a respective one or more values for each of a plurality of physiological parameters, the plurality of physiological parameters including one or more subcutaneous tissue impedance parameters determined from the one or more subcutaneous tissue impedance measurements (¶0033 lines 3-13 “an ensemble of predictors 220,… to receive one or more physiological signals that can be indicative or correlative of progression…physiological signal can include one or more electrograms sensed from the electrodes on one or more of the leads 108A-C…intrathoracic impedance, intracardiac impedance”); 
identify a diagnostic state for each of the physiological parameters based on the respective values, the diagnostic states defining a plurality of evidence nodes for a probability model (¶0033 line 7-8 “physiological signals that can be indicative or correlative of progression of a patient's HF status, such as worsening of HF.” and Fig. 4 (420A, 421)); and 
determine, from the probability model, a probability score indicating a likelihood that the patient (a) is experiencing an adverse health event or (b) is likely to experience the adverse health event within a predetermined amount of time (¶0039 lines 3-4 “The report can include the CRI with corresponding timeframe within which the risk is predicted.” and ¶ 0061 lines 7-8 “the prediction fusion circuit 230 can compute the CRI using decision fusion or probability fusion.”). Therefore, claim 10 is anticipated over Qi et al..
Regarding claim 11, 273 teaches the determined values of the physiological parameters correspond to a preceding timeframe relative to when the probability score is determined (¶0039 lines 3-4 “The report can include the CRI with corresponding timeframe within which the risk is predicted.”). Therefore, claim 11 is anticipated over Qi et al..
Regarding claim 12, 273 teaches the physiological parameters include values corresponding to at least one of: heart rate variability (HRV), night heart rate (NHR), patient activity (ACT), atrial fibrillation (AF), R-wave amplitude, heart sounds, or ventricular rate (¶0033 lines 11-20 “Examples of such a physiological signal can include…heart rate, heart rate variability, arrhythmia information, intrathoracic impedance, intracardiac impedance, arterial pressure, pulmonary artery pressure, left atrial pressure, RV pressure, LV coronary pressure, coronary blood temperature, blood oxygen saturation, one or more heart sounds, physiologic response to activity, apnea hypopnea index, one or more respiration signals such as a respiration rate signal or a tidal volume signal.”). Therefore, claim 12 is anticipated over Qi et al..
Regarding claim 14, 273 teaches the processing circuitry is configured to: 
identify, from the respective one or more values for each physiological parameter, a plurality of physiological parameter features that encode amplitude, out-of-normal range values, and temporal changes (¶0050 lines 11-15 “Examples of the signal features used for detecting or predicting peripheral congestion can include one or any combination of respiratory rate during exertion, activity, body weight, S1 heart sound amplitude, systolic time interval, or blood pressure.”); and 
identify the evidence nodes based at least in part on the plurality of physiological parameter features (¶0062 lines 12-15 “A node of the decision tree model can represent a specified physiologic signal feature, such as a temporal or amplitude measurement from an electrogram”). Therefore, claim 14 is anticipated by Qi et al..
Regarding claim 15, 273 teaches the probability model is a Bayesian Network comprising at least two child nodes and a parent node (¶0065 line 12 “a Bayesian network” and fig.4 (420A)). Therefore, claim 15 is anticipated by Qi et al..
Regarding claim 18, 273 teaches the processing circuitry is further configured to: 
compare the probability score to at least one risk threshold (¶0062 lines 18-20 “signal feature at the node meeting a specified criterion, such as exceeding or falling below a threshold value.”); and 
determine one of a plurality of discrete risk categorizations based on the comparison (¶0078 lines 7-9 “The DCM can then be used in predicting an aspect or a pathophysiologic manifestation of an impending worsening of HF.”). Therefore, claim 18 is anticipated by Qi et al..
Regarding claim 20, 273 teaches a non-transitory computer-readable storage medium having stored thereon instructions that (¶0082 lines 12-13 “non-transitory, or non-volatile tangible computer-readable media”), when executed, cause one or more processors to at least:
determine a respective one or more values for each of a plurality of physiological parameters, the plurality of physiological parameters including one or more subcutaneous tissue impedance parameters determined from the one or more subcutaneous tissue impedance measurements (¶0033 lines 3-13 “an ensemble of predictors 220,… to receive one or more physiological signals that can be indicative or correlative of progression…physiological signal can include one or more electrograms sensed from the electrodes on one or more of the leads 108A-C…intrathoracic impedance, intracardiac impedance”); 
identify a diagnostic state for each of the physiological parameters based on the respective values, the diagnostic states defining a plurality of evidence nodes for a probability model (¶0033 line 7-8 “physiological signals that can be indicative or correlative of progression of a patient's HF status, such as worsening of HF.” and Fig. 4 (420A, 421)); and 
determine, from the probability model, a probability score indicating a likelihood that the patient (a) is experiencing an adverse health event or (b) is likely to experience the adverse health event within a predetermined amount of time (¶0039 lines 3-4 “The report can include the CRI with corresponding timeframe within which the risk is predicted.” and ¶ 0061 lines 7-8 “the prediction fusion circuit 230 can compute the CRI using decision fusion or probability fusion.”). Therefore, claim 20 is anticipated over Qi et al..
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 20150157273)(Hereinafter 273) in view of Qi et al. (WO 2015175207)(Hereinafter 207).
Regarding claim 6 and 16, claims 1 and 10 are anticipated over 273 as indicated above.
273 also teaches the parent and child nodes on a tree and that the input for the first child node is based on tissue impedance parameters. Specifically, Fig. 4 (420A, 421), [0062], and [0063], teaches an input of multi-modal of physiological signals with nodes for a decision tree that can be based on thoracic impedance. 273 does not teach that the second child node is based on atrial fibrillation that indicates ventricular rate during a time period.
207 teaches that atrial fibrillation is a physiological parameter that indicates ventricular rate during a time period. Specifically, Fig. 6 (601) [0052] lines , teaches that the model that utilizes signal metrics on the worsening of atrial fibrillation includes a change of rate of heart sound over time.
It would have been obvious to one of ordinary skill in the art before the effective filing date to make the system of the instant claims because 273 anticipates claim 1 and 10. It would have been obvious to have a first node based on tissue impedance parameters of 273, because 273 teaches such a system. It would have been obvious to add a second node of 273, because 273 showed the ability to input different nodes from different physiological parameters. It would have been obvious to input the extent of atrial fibrillation during a time period of 207, because 207 showed that node on its system to determine heart failure. Therefore, the instant claims 6 and 16 are obvious over 273 and 207.
Regarding claim 13, claims 10 are anticipated over 273 as indicated above. 273 does not teach determining a parameter value based on a periodic variation in the tissue impedance.
207 teaches that obtaining a periodic variation signal. Specifically, [0038] lines 1-4, teaches that the periodic variation of thoracic impedance can produce a thoracic impedance value.
It would have been obvious to one of ordinary skill in the art before the effective filing date to make the system of the instant claims because 273 anticipates claim 10. It would have been obvious to use parameter values in a probability model in order to determine an adverse health effect of 273, because 273 teaches such a method. It would have been obvious obtain a periodic variation signal from thoracic impedance of 207, because 207 showed that it can contribute to the probability model. Therefore, the instant claim 13 are obvious over 273 and 207.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 20150157273)(Hereinafter 273) in view of Kevin Murphy (A Brief Introduction to Graphical Models and Bayesian Networks, 1998)(Hereinafter Murphy).
Regarding claim 7 and 17, claims 1 and 10 are anticipated over 273 as indicated above.
273 also teaches a Bayesian network learning method used as a possible probability model. Specifically, [0038], teaches a probability fusion can include a parametric or non-parametric method such as the Bayesian network. 273 does not teach the probability equation and what comprises each component.
Murphy teaches the chain rule of probability. Specifically, page 3 line 8, teaches that the joint probability of all the nodes can be combined onto Bayesian’s network in the equation provided where the probability value, conditional likelihood parameter, parent and evidence nodes are provided.
It would have been obvious to one of ordinary skill in the art before the effective filing date to make the system of the instant claims because 273 anticipates claim 1 and 10. It would have been obvious to use the Bayesian network model for probability of 273, because 273 teaches such a system. It would have been obvious to use the conditional likelihood equation of Murphy, because Murphy showed that each node could have its own independent relationship. Therefore, the instant claims 7 and 17 are obvious over 273 and Murphy.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 20150157273)(Hereinafter 273) in view of Bardy et al. (US 9345414)(Hereinafter Bardy).
Regarding claim 9 and 19, claims 1 and 10 are anticipated over 273 as indicated above.
273 also teaches that a physiological parameter can help determine a probability score. Specifically, [0039], teaches a probability fusion can include a parametric or non-parametric method such as the Bayesian network. 273 does not teach the occurrence of missing data, its extent, and whether to use the missing data.
Bardy teaches that gaps in an acquired signal may be collected. Specifically, [90] Col. 22 lines 48-55, teaches that missing data can be gaps in an acquired signal that can be bridged and determine the desire of using the data depending on its gaps.
It would have been obvious to one of ordinary skill in the art before the effective filing date to make the system of the instant claims because 273 anticipates claim 1 and 10. It would have been obvious to obtain data from physiological parameters to determine a probability score of 273, because 273 teaches such a system. It would have been obvious to take missing data and determine the extent of the data to see its desirability of Bardy, because Bardy showed that it may be important data. Therefore, the instant claims 9 and 19 are obvious over 273 and Bardy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSSA M HADDAD whose telephone number is (571)272-6341. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on 5712705528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUSSA HADDAD/               Examiner, Art Unit 4165                                                                                                                                                                                         /SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724